Exhibit 10.2

Execution Version

COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

dated as of December 21, 2017

among

PAR PETROLEUM, LLC, and

PAR PETROLEUM FINANCE CORP.,

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Indenture Trustee under the Closing Date Indenture,

J. ARON & COMPANY LLC,

as Secured Representative under the J. Aron Hedge Agreement,

EACH OTHER SECURED REPRESENTATIVE

from time to time a party hereto,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

SECTION 1. Definitions; Principles of Construction

     2  

1.1

 

Defined Terms

     2  

1.2

 

Rules of Interpretation

     11  

SECTION 2. The Collateral Trust and Liens

     11  

2.1

 

Declaration of Trust

     11  

2.2

 

Collateral Shared Equally and Ratably within Class

     12  

2.3

 

No New Liens

     12  

SECTION 3. Obligations and Powers of Collateral Trustee

     13  

3.1

 

Undertaking of the Collateral Trustee

     13  

3.2

 

Release and Subordination of Liens

     14  

3.3

 

Enforcement of Liens

     14  

3.4

 

Application of Proceeds

     15  

3.5

 

Powers of the Collateral Trustee

     16  

3.6

 

Documents and Communications

     16  

3.7

 

For Sole and Exclusive Benefit of Holders of Secured Obligations

     17  

3.8

 

Secured Debt

     17  

SECTION 4. Release of Liens, Agreements, Etc.

     20  

4.1

 

Release of Liens on Collateral

     20  

4.2

 

Agreements of the Collateral Trustee and Secured Representatives

     21  

SECTION 5. Rights and Protections of the Collateral Trustee

     21  

5.1

 

No Implied Duty

     21  

5.2

 

Appointment of Agents and Advisors

     21  

5.3

 

Other Agreements

     22  

5.4

 

Solicitation of Instructions

     22  

5.5

 

Limitation of Liability

     22  

5.6

 

Documents in Satisfactory Form

     22  

5.7

 

Entitled to Rely

     23  

5.8

 

Triggering Event

     23  

5.9

 

Actions by Collateral Trustee

     23  

5.10

 

Security or Indemnity in favor of the Collateral Trustee

     23  

5.11

 

Conflicts; Bona Fide Disputes

     23  

5.12

 

Limitations on Duty of Collateral Trustee in Respect of Collateral

     24  

5.13

 

Assumption of Rights, Not Assumption of Duties

     25  

5.14

 

No Liability for Clean Up of Hazardous Materials

     25  

5.15

 

Request For Accounting

     25  

 

i



--------------------------------------------------------------------------------

5.16

 

Limitation on Obligations

     26  

5.17

 

Perfection of Collateral

     26  

5.18

 

Entitled to Protections

     26  

5.19

 

Obligation to Act

     26  

SECTION 6. Removal or Resignation of the Collateral Trustee

     27  

6.1

 

Removal or Resignation of Collateral Trustee

     27  

6.2

 

Appointment of Successor Collateral Trustee

     27  

6.3

 

Succession

     27  

6.4

 

Merger, Conversion or Consolidation of Collateral Trustee

     28  

SECTION 7. Miscellaneous Provisions

     28  

7.1

 

Amendment

     28  

7.2

 

Voting

     29  

7.3

 

Successors and Assigns

     30  

7.4

 

Delay and Waiver

     30  

7.5

 

Notices

     31  

7.6

 

Notice Following Discharge of Secured Obligations

     32  

7.7

 

Entire Agreement

     32  

7.8

 

Payment of Expenses and Taxes; Indemnification

     32  

7.9

 

Severability

     33  

7.10

 

Headings

     33  

7.11

 

Obligations Secured

     33  

7.12

 

Governing Law

     33  

7.13

 

Consent to Jurisdiction; Waivers

     33  

7.14

 

Waiver of Jury Trial

     34  

7.15

 

Counterparts

     34  

7.16

 

Effectiveness

     34  

7.17

 

Additional Grantors

     34  

7.18

 

Continuing Nature of this Agreement

     34  

7.19

 

Insolvency

     34  

7.20

 

Rights and Immunities of Secured Representatives

     34  

EXHIBIT

Exhibit A — Form of Joinder

 

ii



--------------------------------------------------------------------------------

This COLLATERAL TRUST AND INTERCREDITOR AGREEMENT (this “Agreement”), dated as
of December 21, 2017 is by and among PAR PETROLEUM, LLC, a Delaware limited
liability company (the “Company”), PAR PETROLEUM FINANCE CORP., a Delaware
corporation (“Finance Corp.” and, together with the Company, the “Issuers”), the
other Grantors (as defined below) from time to time party hereto, Wilmington
Trust, National Association, as indenture trustee under the Closing Date
Indenture (as defined below) (in such capacity and together with its successors
and assigns in such capacity, the “Indenture Trustee”), J. ARON & COMPANY LLC,
as a Secured Representative (as defined below) under the J. Aron Hedge Agreement
(as defined below) (“J. Aron”), each additional Secured Representative (as
defined below) that executes and delivers a Joinder (as defined below), and
Wilmington Trust, National Association, as Collateral Trustee (in such capacity
and together with its permitted successors and assigns in such capacity, the
“Collateral Trustee”).

RECITALS

WHEREAS, the Issuers have entered into an Indenture, dated as of December 21,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Closing Date Indenture”), among the Issuers, the Grantors
from time to time party thereto, Par Pacific Holdings, Inc. for the limited
purposes set forth therein, and the Indenture Trustee and Wilmington Trust,
National Association, as collateral trustee, pursuant to which the Issuers have
issued the notes thereunder;

WHEREAS, Par Hawaii Refining, LLC, a subsidiary of the Company and a Grantor
hereunder (“Par Hawaii”) has entered into an ISDA Master Agreement, dated as of
June 1, 2015 with J. Aron (as defined below), including the Amended and Restated
Schedule thereto dated as of December 21, 2017 and all other annexes, exhibits
and attachments thereto and all transactions from time to time entered into
thereunder (including transactions outstanding on the date hereof and any
transactions hereafter entered into), as each may be amended, supplemented,
amended and restated or otherwise modified and in effect from time to time (the
“J. Aron Hedge Agreement”) and the Hedge Agreement Obligations thereunder are to
constitute Secured Debt as contemplated hereby;

WHEREAS, in connection with the execution and delivery of the Closing Date
Indenture, and in connection with and as required by the J. Aron Hedge
Agreement, (i) the Issuers are entering that certain Pledge and Security
Agreement, dated as of the date hereof, among the Issuers and the other Grantors
named therein and the Collateral Trustee (amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
(ii) certain Grantors are entering into a deposit account control agreement and
(iii) certain Grantors will enter into certain Mortgages (as defined below) on a
post-closing basis, which Security Agreement, control agreements and Mortgages
provide for the Secured Obligations (as defined below) to be secured equally and
ratably by the collateral described therein; and

WHEREAS, the Collateral Trustee has agreed to act as collateral trustee on
behalf of all present and future Secured Parties (as defined below) with respect
to the Collateral and is entering into this Agreement to, among other things,
define the rights, duties, authority and responsibilities of the Collateral
Trustee and the relationship among the Secured Parties regarding their interests
in the Collateral.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree (on behalf of themselves and in the case
of the Secured Representatives, on behalf of each applicable Series of Secured
Debt) as follows:

SECTION 1.

Definitions; Principles of Construction

1.1    Defined Terms. Capitalized terms used but not defined in this Agreement
will have the meanings assigned to them in the Security Agreement. The following
terms will have the following meanings:

“ABL Collateral Agent” means Bank of America, N.A., as administrative agent and
collateral agent under the ABL Facility, or any successor representative acting
in such capacity.

“ABL Documents” has the meaning set forth in the Closing Date Indenture.

“ABL Facility” means that certain Loan and Security Agreement, dated as of the
date hereof, by and among the borrowers party thereto, the guarantors party
thereto from time to time, the lenders party thereto from time to time and the
ABL Collateral Agent, as amended, amended and restated, supplemented or
otherwise modified from time to time, and any renewal, increase, extension,
refunding, restructuring, replacement or refinancing thereof in whole or in part
(whether with the original administrative agent and lenders or another
administrative agent or agents or one or more other lenders and whether provided
under the original ABL Facility or one or more other credit or other agreements
or indentures entered into from time to time).

“Acknowledgment Agreement” means that certain Acknowledgment Agreement, dated as
of the date hereof, by and among J. Aron, Par Hawaii Refining, LLC, a Hawaii
limited liability company, the Collateral Trustee and the ABL Collateral Agent,
as amended, amended and restated, supplemented or otherwise modified from time
to time.

“Act of Required Secured Debtholders” means, as to any matter, a direction in
writing delivered to the Collateral Trustee by or with the consent of the
holders of Secured Debt representing the Required Secured Debtholders.

For purposes of this definition, (a) Secured Debt actually known to be
registered in the name of, or beneficially owned by, the Issuers or any
Affiliate of the Issuers will be deemed not to be outstanding and neither the
Issuers nor any Affiliate of the Issuers will be entitled to vote to direct the
relevant Secured Representative and (b) votes will be determined in accordance
with Section 7.2. Upon the request of the Collateral Trustee, each Grantor
shall, as applicable, promptly furnish to the Collateral Trustee one or more
Officer’s Certificate(s) listing and identifying all Notes or other Secured
Debt, if any, known by the Issuers to be owned or held by or for the account of
the Issuers or any Affiliate of the Issuers, and the Collateral Trustee shall be
entitled to accept such Officer’s Certificate(s) as conclusive evidence of the
facts therein set forth and of the fact that the holders of all Notes or other
Secured Debt not listed therein are entitled to vote in accordance with this
Agreement for the purpose of any such determination.

 

2



--------------------------------------------------------------------------------

“Additional Secured Debt” has the meaning set forth in the definition of
“Secured Debt.”

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise. For purposes of this definition, the
terms “controlling”, “controlled by” and “under common control with” shall have
correlative meanings.

“Agreement” has the meaning set forth in the preamble.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in New York, New York or another place of payment are
authorized or required by law to close.

“Class” means all Series of Secured Debt, taken together.

“Closing Date Indenture” has the meaning set forth in the recitals.

“Collateral” means, in the case of any Series of Secured Debt, all properties
and assets of the Issuers and the other Grantors, now owned or hereafter
acquired in which Liens have been granted to the Collateral Trustee to secure
any Secured Obligations in respect of such Series of Secured Debt.

“Collateral Rights Agreement” means that certain Collateral Rights Agreement,
dated as of the date hereof, by and among the ABL Collateral Agent, the
Collateral Trustee and the Grantors party thereto from time to time, as amended,
amended and restated, supplemented or otherwise modified from time to time.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trustee Obligations” has the meaning set forth in the definition of
“Secured Debt”.

“Company” has the meaning set forth in the preamble.

“Declined Liens” has the meaning set forth in Section 2.2.

“Discharge of Secured Obligations” means the occurrence of all of the following:

(1)    payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Existing

 

3



--------------------------------------------------------------------------------

Indenture Obligations constituting Secured Obligations (other than any
contingent indemnification obligations for which no claim or demand for payment,
whether oral or written, has been made at such time);

(2)    payment in full in cash of all Hedge Agreement Obligations constituting
Secured Obligations or the cash collateralization of all such Hedge Agreement
Obligations on terms satisfactory to each applicable counterparty (other than
any contingent indemnification obligations for which no claim or demand for
payment, whether oral or written, has been made at such time);

(3)    payment in full in cash of all other Secured Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than any contingent indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time); and

(4)    termination or expiration of all commitments, if any, to extend credit
that would constitute Secured Obligations.

“Equally and ratably” means, in reference to sharing of Liens granted to the
Collateral Trustee for the benefit of the Secured Parties or proceeds thereof as
between holders of Secured Obligations, that such Liens or proceeds will be
allocated and distributed to the applicable Secured Representative for each
outstanding Series of Secured Debt for the account of the holders of such Series
of Secured Debt ratably in proportion to the Secured Obligations under each
outstanding Series of Secured Debt when the allocation or distribution is made.

“Existing Indenture” means (a) the Closing Date Indenture and (b) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Indenture or any other
agreement or instrument referred to in this clause (b) (such indebtedness or
other financial accommodations, “Refinancing Indebtedness”), which may result in
an increase of the aggregate principal amount of Indebtedness outstanding
thereunder; provided that any agreement or instrument evidencing or governing
such Refinancing Indebtedness shall be an “Existing Indenture” only if the
Indebtedness thereunder shall constitute Additional Secured Debt pursuant to
this Agreement.

“Existing Indenture Documents” means the Notes Documents (or, in the case of any
other Existing Indenture, similarly defined term in such Existing Indenture),
and any amendments, amendments and restatements, supplements or replacements
thereof, in each case, entered into in compliance with this Agreement.

“Existing Indenture Obligations” means any principal, interest, penalties, fees,
expenses, indemnifications, reimbursements (including, without limitation,
reimbursement obligations with respect to letters of credit and banker’s
acceptances), damages and other

 

4



--------------------------------------------------------------------------------

liabilities (including all interest, fees and expenses accruing after the
commencement of any Insolvency or Liquidation Proceeding at the rate provided
for in the documentation with respect thereto, even if such interest, fees and
expenses are not enforceable, allowable or allowed as a claim in such
proceeding) and guarantees of payment of such obligations under any Existing
Indenture Documents.

“Existing Secured Debt” has the meaning set forth in the definition of “Secured
Debt.”

“Grantors” means the Issuers, each Subsidiary of the Company party to this
Agreement, and each Subsidiary of the Company that has executed and delivered,
or may from time to time hereafter execute and deliver, a Security Document as a
“grantor” or “pledgor” (or the equivalent thereof).

“Hedge Agreement Debt” means any and all indebtedness, debts, liabilities and
other obligations, howsoever arising, of the Company and/or any Grantor to J.
Aron or any Specified Hedge Counterparty, as applicable, of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, under the J. Aron Hedge
Agreement or any Specified Secured Hedge Agreement and all other obligations
owed by the Company and the Grantors to J. Aron or any Specified Hedge
Counterparty, as applicable, under the J. Aron Hedge Agreement or any Specified
Secured Hedge Agreement, including any guarantee obligations in respect thereof.

“Hedge Agreement Documents” means the J. Aron Hedge Agreement and any Specified
Secured Hedge Agreements and, in each case, including schedules and
confirmations thereunder.

“Hedge Agreement Due Amount” means with respect to each Hedge Agreement
Document, the amount then due and payable by the Issuers and/or any Grantor
under such Hedge Agreement Document, as determined in the reasonable good faith
judgment of J. Aron and each Specified Hedge Counterparty, as applicable (it
being understood that if the transactions under such Hedge Agreement Document
were previously terminated, the Hedge Agreement Due Amount shall be calculated
in accordance with clause (b) of the definition of “Hedge Agreement Outstanding
Amount”).

“Hedge Agreement Obligations” means the Hedge Agreement Debt and all other
obligations in respect of Hedge Agreement Debt.

“Hedge Agreement Outstanding Amount” means (a) the amount that would be payable,
as determined in the reasonable good faith judgment of J. Aron and each
Specified Hedge Counterparty, as applicable, consistent with the prevailing
market practice, under and in accordance with the terms of the applicable Hedge
Agreement Documents if the transactions under such Hedge Agreement Documents
were terminated on the date three Business Days prior to the date of any vote
requiring the Act of Required Secured Debtholders or (b) if the transactions
under such Hedge Agreement Documents were previously terminated, the termination
amount under such Hedge Agreement Documents which remains unpaid as of the date
of any vote requiring the Act of Required Secured Debtholders; provided that,
for the

 

5



--------------------------------------------------------------------------------

avoidance of doubt, Hedge Agreement Outstanding Amount with respect to J. Aron
and each Specified Hedge Counterparty, as applicable, shall be net of amounts
owed by J. Aron and each Specified Hedge Counterparty, as applicable, to any
Grantor under the applicable Hedge Agreement Documents to the extent such
amounts are permitted to be netted under the applicable Hedge Agreement
Documents.

“Indebtedness” shall have the meaning set forth in the Existing Indenture and in
any other Secured Debt Document, as applicable.

“Indenture Trustee” has the meaning set forth in the preamble.

“Insolvency or Liquidation Proceeding” means:

(1)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(2)    any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of any Grantor’s assets;

(3)    any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(4)    any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Issuers” has the meaning set forth in the preamble.

“J. Aron” has the meaning set forth in the preamble.

“J. Aron Hedge Agreement” has the meaning set forth in the recitals.

“Joinder” means an agreement substantially in the form of Exhibit A.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including (1) any conditional sale or other
title retention agreement, (2) any lease in the nature thereof, (3) any option
or other agreement to sell or give a security interest and (4) any filing,
authorized by or on behalf of the relevant grantor, of any financing statement
under the UCC of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.

“Lien Sharing and Priority Confirmation” means, as to any additional Series of
Secured Debt, the written agreement of the holders of such additional Series of
Secured Debt, or their applicable Secured Representative, for the enforceable
benefit of all holders of each existing and future Series of Secured Debt and
each existing and future Secured Representative with respect thereto:

(1)    that such Secured Representative and all other holders of obligations in
respect of such Series of Secured Debt are bound by the provisions of this
Agreement and the Acknowledgment Agreement and Collateral Rights Agreement;

 

6



--------------------------------------------------------------------------------

(2)    consenting to and directing the Collateral Trustee to act as agent for
such Series of Secured Debt or such Secured Representative, as applicable, and
perform its obligations under this Agreement, the Acknowledgment Agreement, the
Collateral Rights Agreement and the other Security Documents; and

(3)    that all Secured Obligations will be and are secured Equally and ratably
by all Liens at any time granted by the Issuers or any other Grantor to secure
any obligations in respect of such Series of Secured Debt, whether or not upon
property otherwise constituting collateral for such Series of Secured Debt, and
that all such Liens will be enforceable by the Collateral Trustee for the
benefit of all holders of Secured Obligations Equally and ratably; provided that
the foregoing shall not apply with respect to (and only to the extent of) any
Declined Liens.

“Majority Holders” means, with respect to any Series of Secured Debt, the
holders of more than 50% of the Secured Obligations (determined as provided in
the first sentence of the definition of Required Secured Debtholders) in respect
thereof.

“Mortgage” has the meaning set forth in the Closing Date Indenture.

“Mortgaged Property” has the meaning specified in Section 3.8(d)(1)(A).

“Non-controlling Secured Parties’ Standstill Period” has the meaning set forth
in Section 3.3.

“Notes” has the meaning set forth in the Existing Indenture.

“Notes Documents” has the meaning set forth in the Closing Date Indenture.

“Officer’s Certificate” means a certificate signed on behalf of the Company by a
Responsible Officer of the Company that meets the requirements of the Existing
Indenture.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Indenture Trustee (who may be counsel to or an employee of the
Company or any other Grantor) that meets the requirements of the Existing
Indenture.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Refinancing Indebtedness” has the meaning set forth in the definition of
“Existing Indenture.”

 

7



--------------------------------------------------------------------------------

“Required Secured Debtholders” means, at any time, the holders of more than 50%
of the sum of (as determined by the Secured Representatives):

(1)    in the case of Secured Debt that is not a Hedge Agreement Obligation, the
aggregate outstanding principal amount of such Secured Debt (including
outstanding letters of credit (unless fully cash collateralized in accordance
with the terms of the relevant Existing Indenture Documents, fully supported by
one or more letters of credit satisfactory to the respective issuers of the
letters of credit supported thereby or otherwise supported in a manner
satisfactory to the respective issuers thereof) whether or not then available or
drawn);

(2)    in the case of Secured Debt that is a Hedge Agreement Obligation, the
aggregate of the Hedge Agreement Outstanding Amounts of such Hedge Agreement
Obligation; and

(3)    other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Secured Obligations.

For purposes of this definition, votes will be determined in accordance with the
provisions of Section 7.2.

“Responsible Officer” means an “Officer” as such term is defined in the Existing
Indenture.

“Secured Debt” means any Indebtedness (or other obligations) or Hedge Agreement
Obligation that (a) is permitted to be incurred or assumed under each Secured
Debt Document and (b) that is, and is permitted by the terms of each Secured
Debt Document to be, secured Equally and ratably with the Secured Obligations
with respect to the Collateral, and shall include (i) the Secured Debt as of the
date hereof (the “Existing Secured Debt”) consisting of (A) Indebtedness under
the Existing Indenture in an aggregate principal amount not to exceed
$300,000,000 and (B) Hedge Agreement Obligations under the J. Aron Hedge
Agreement and (ii) any Indebtedness (or other obligations) or Hedge Agreement
Obligations of the Issuers or any Grantor incurred after the date hereof that
complies with the requirements set forth in Section 3.8 (“Additional Secured
Debt”); provided that, for the avoidance of doubt, neither any ABL Obligations
(as defined in the Existing Indenture) nor any Indebtedness (or other
obligations) under any Intermediation Agreement (as defined in the Existing
Indenture) shall be considered “Secured Debt” for purposes of this Agreement.

In addition to the foregoing, all obligations owing to the Collateral Trustee or
Indenture Trustee in its capacity as such, whether pursuant to this Agreement or
one or more of the Secured Debt Documents, shall in each case be deemed to
constitute Secured Debt (although there shall be no separate Series of Secured
Debt as a result thereof) and Secured Obligations (with the obligations
described in this sentence being herein called “Collateral Trustee
Obligations”), which Collateral Trustee Obligations shall be entitled to the
priority provided in clause FIRST of Section 3.4(a).

“Secured Debt Default” means, with respect to any Series of Secured Debt, any
event or condition which, under the terms of any credit agreement, indenture,
loan agreement, note agreement, promissory note, hedge agreement or other
agreement or instrument governing such Series of Secured Debt, causes, or
permits holders of Secured Debt outstanding thereunder to cause, the Secured
Debt outstanding thereunder to become immediately due and payable or, in the
case of the J. Aron Hedge Agreement or any Specified Hedge Agreement, causes, or
permits

 

8



--------------------------------------------------------------------------------

the Secured Party thereunder to cause, such hedging agreement (and the
transactions thereunder) to terminate and a termination amount to be determined
and become due and payable as a result of such termination. For the avoidance of
doubt, an “Event of Default” (as defined in the Existing Indenture) shall
constitute a Secured Debt Default with respect to the Series of Secured Debt
evidenced by the Notes.

“Secured Debt Documents” means, collectively, the Existing Indenture Documents,
the J. Aron Hedge Agreement, any Specified Secured Hedge Agreements entered into
with a Specified Hedge Counterparty and each of the other agreements, documents
and instruments providing for or evidencing any other Secured Obligation, and
any other document or instrument executed or delivered at any time in connection
therewith, including any intercreditor or joinder agreement, to the extent such
are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed or extended from time to time in accordance with
the provisions of this Agreement.

“Secured Debt Termination Date” means the date on which the Discharge of Secured
Obligations occurs.

“Secured Obligations” means any principal, termination payments, interest
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the Secured Debt Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding), premium (if
any), penalties, fees, indemnifications, reimbursements, expenses, damages and
other liabilities payable or that may become payable under the Secured Debt
Documents, including, without limitation, all outstanding Existing Indenture
Obligations, Hedge Agreement Obligations, guaranty obligations with respect to
Existing Indenture Obligations and Hedge Agreement Obligations, and such
obligations in respect of any other Series of Secured Debt issued or outstanding
after the date of this Agreement. As provided in the last sentence of the
definition of “Secured Debt”, all Collateral Trustee Obligations shall
constitute Secured Obligations.

“Secured Parties” means the “Secured Parties”, as such term is defined in the
Security Agreement and will include each holder of Secured Obligations (and
their applicable Secured Representative) and, for the avoidance of doubt, will
include the Collateral Trustee and the Indenture Trustee.

“Secured Representative” means:

(1)    in the case of the Existing Indenture, the Indenture Trustee;

(2)    in the case of the J. Aron Hedge Agreement, J. Aron; or

(3)    in the case of any other Series of Secured Debt, the respective creditor
or any trustee, agent or representative thereof designated as such in the
respective Series of Secured Debt;

 

9



--------------------------------------------------------------------------------

provided that neither the Collateral Trustee nor any Secured Representative
shall be deemed to have knowledge of any other Secured Representative unless it
receives written notice thereof in accordance with the terms of this Agreement.

“Security Agreement” has the meaning set forth in the recitals.

“Security Documents” means this Agreement, the Security Agreement, the
Collateral Rights Agreement, the Acknowledgment Agreement, each Lien Sharing and
Priority Confirmation, and all security agreements, pledge agreements,
collateral assignments, mortgages, collateral agency agreements, control
agreements, deeds of trust or other grants or transfers for security executed
and delivered by the Issuers or any other Grantor creating (or purporting to
create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of any Secured Parties, in each case, as amended, supplemented,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and Section 7.1 including, without limitation, the
“security documents” (or any other defined term having a similar purpose) (as
such term is defined in the Existing Indenture).

“Series of Secured Debt” means, severally, (i) Indebtedness under the Existing
Indenture and Notes, (ii) obligations under the J. Aron Hedge Agreement,
(iii) all obligations under any Specified Secured Hedge Agreement (with each
such separate item constituting a separate Series of Secured Debt, except that
agreements between one or more of the same Grantors, on the one hand, and one or
more of the same counterparties, on the other hand, shall constitute a single
Series of Secured Debt, so long as such agreements represent confirmations or
transactions under a single common agreement among such parties) and (iv) each
separate issue of Indebtedness which constitutes Secured Debt in accordance with
clause (ii) of the definition thereof contained herein (with agreements between
one or more of the same Grantors, on the one hand, and one or more of the same
counterparties, on the other hand, constituting a single issue and a single
Series of Secured Debt, so long as such agreements represent confirmations or
transactions under a single common agreement among such parties).

“Specified Hedge Counterparty” means the counterparty under a Specified Secured
Hedge Agreement.

“Specified Secured Hedge Agreement” means any of the “Pari Passu Lien Hedge
Agreements” as such term is defined in the Existing Indenture, other than the J.
Aron Hedge Agreement.

“Title Datedown Product” has the meaning specified in Section 3.8(d)(1)(C).

“Triggering Event” means a Secured Debt Default under the Existing Indenture,
any other Existing Indenture Documents, the J. Aron Hedge Agreement or any then
effective Secured Debt Document or Security Documents; provided that a
Triggering Event shall not be deemed to have occurred unless the principal
amount or termination amount of any such Indebtedness or Hedge Agreement
Obligation with respect to which a Secured Debt Default has occurred, together
with the principal amount of any other Indebtedness or Hedge Agreement
Obligation under which there has been a Secured Debt Default, aggregates
$25,000,000 or more.

“Trust Estate” has the meaning set forth in Section 2.1(a).

 

10



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

1.2    Rules of Interpretation. (a) All terms used in this Agreement that are
defined in Article 9 of the UCC and not otherwise defined herein have the
meanings assigned to them in Article 9 of the UCC.

(b)    Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c)    The use in this Agreement or any of the other Security Documents of the
word “include” or “including,” when following any general statement, term or
matter, will not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but will be deemed to refer to all other items or matters
that fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall.”

(d)    References to “Articles”, “Sections,” “clauses,” “recitals” and the
“preamble” will be to Articles, Sections, clauses, recitals and the preamble,
respectively, of this Agreement unless otherwise specifically provided.
References to “Exhibits” and “Schedules” will be to Exhibits and Schedules,
respectively, to this Agreement unless otherwise specifically provided.

(e)    This Agreement and the other Security Documents will be construed without
regard to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

SECTION 2.

The Collateral Trust and Liens

2.1    Declaration of Trust.

(a)    To secure the Secured Obligations and in consideration of the premises
and mutual agreements set forth in this Agreement, each Grantor hereby confirms
the grant to the Collateral Trustee, and the Collateral Trustee hereby accepts
and agrees to hold, in trust under this Agreement for the benefit of all current
and future Secured Parties, all of such Grantor’s right, title and interest in,
to and under all Collateral, now or hereafter granted to the Collateral Trustee
under any Security Documents for the benefit of the Secured Parties, together
with all of the Collateral Trustee’s right, title and interest in, to and under
the Security Documents, and all interests, rights, powers and remedies of the
Collateral Trustee thereunder or in respect thereof and all cash and non-cash
proceeds thereof (collectively, the “Trust Estate”).

 

11



--------------------------------------------------------------------------------

(b)    The Collateral Trustee and its permitted successors and assigns under
this Agreement will hold the Trust Estate in trust for the benefit solely and
exclusively of all current and future Secured Parties as security for the
payment of all present and future Secured Obligations.

(c)    Notwithstanding the foregoing, if at any time:

(1)    all Liens securing the Secured Obligations have been released as provided
in Section 4.1;

(2)    the Collateral Trustee holds no other property in trust as part of the
Trust Estate;

(3)    no monetary obligation (other than fees, reimbursement of expenses,
indemnification and other contingent obligations for which no claim or demand
for payment has been made at such time) is outstanding and payable under this
Agreement to the Collateral Trustee or any of its co-trustees or agents; and

(4)    the Company delivers to the Collateral Trustee an Officer’s Certificate
stating that all Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Secured Debt Documents and that
the Grantors are not required by any Secured Debt Document to grant any Lien
upon any property,

then the trust arising hereunder will terminate (subject to any reinstatement
pursuant to Section 7.18 hereof), except that all provisions set forth in
Section 7.8 that are enforceable by the Collateral Trustee will remain
enforceable in accordance with their terms.

(d)    The parties further declare and covenant that the Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein and in the Acknowledgment Agreement, Collateral Rights Agreement and the
other Notes Documents.

2.2    Collateral Shared Equally and Ratably within Class. The parties to this
Agreement agree that except as expressly set forth in Section 3.4, the payment
and satisfaction in full of all of the Secured Obligations within each
Class will be secured Equally and ratably by the Liens established in favor of
the Collateral Trustee for the benefit of the Secured Parties belonging to such
Class; provided, however, that notwithstanding the foregoing, this provision
will not be violated with respect to any particular Collateral and any
particular Series of Secured Debt if the Secured Debt Documents in respect
thereof prohibit the applicable Secured Representative from accepting the
benefit of a Lien on any particular asset or property or such Secured
Representative otherwise expressly declines in writing to accept the benefit of
a Lien on such asset or property (“Declined Liens”).

2.3    No New Liens. (a) So long as the Discharge of Secured Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Issuers or any other Grantor, the parties hereto
agree that, other than to the extent of any Declined Liens, the Issuers shall
not, and shall not permit any other Grantor to grant or permit any Liens on any
asset or property to secure any Secured Obligations unless it has granted or
concurrently grants a Lien on such asset or property to secure all Secured
Obligations.

 

12



--------------------------------------------------------------------------------

(b)    If, notwithstanding the provisions of Section 2.3(a) above, any Secured
Party acquires any Liens over any asset or property of the Issuers or any other
Grantor that is not part of the Collateral to secure any Secured Obligations,
except to the extent of any Declined Liens, such Secured Party will forthwith
assign such Liens to the Collateral Trustee, or be deemed to hold such Liens,
for the account of all of the Secured Parties.

(c)    Nothing in this Section 2.3 shall limit the ability of the Issuers or any
Grantor to incur new Secured Debt.

SECTION 3.

Obligations and Powers of Collateral Trustee

3.1    Undertaking of the Collateral Trustee. (a) Subject to, and in accordance
with, this Agreement and the other Security Documents, Wilmington Trust,
National Association (including its permitted successors and assigns), is
authorized, as Collateral Trustee, for the benefit solely and exclusively of the
present and future Secured Parties to:

(1)    accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;

(2)    take all lawful and commercially reasonable actions permitted or required
hereunder and under the Security Documents to protect or preserve its interest
in the Collateral subject thereto and such interests, rights, powers and
remedies;

(3)    deliver and receive notices pursuant to the Security Documents;

(4)    following the occurrence of a Secured Debt Default, sell, assign,
collect, assemble, foreclose on, institute legal proceedings with respect to, or
otherwise exercise or enforce the rights and remedies of a secured party
(including a mortgagee, trust deed beneficiary and insurance beneficiary or loss
payee) with respect to the Collateral under the Security Documents and its other
interests, rights, powers and remedies;

(5)    remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

(6)    execute and deliver amendments to the Security Documents as from time to
time authorized pursuant to Section 7.1; and

 

13



--------------------------------------------------------------------------------

(7)    release any Lien granted to it by any Security Document upon any
Collateral if and as required by Section 4.1.

(b)    Each party to this Agreement acknowledges and consents to the
authorization of the Collateral Trustee set forth in Section 3.1(a) and agrees
to each of the other provisions of this Agreement applicable to the Collateral
Trustee.

(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve the Liens
securing the Secured Obligations) unless (i) the exercise of such remedy or
action shall then be permitted under the underlying Security Document and
(ii) it shall have been directed to in accordance with Section 3.3 below and any
other applicable provisions of this Agreement, the other Security Documents or
the Existing Indenture.

3.2    Release and Subordination of Liens. Subject to compliance with Section 4
below and any other applicable terms of this Agreement, the Collateral Trustee
will not release or subordinate any Lien of the Collateral Trustee or consent to
the release or subordination of any Lien of the Collateral Trustee, except:

(a)    as directed by an Act of Required Secured Debtholders accompanied by an
Officer’s Certificate and Opinion of Counsel to the effect that the release or
subordination was permitted by each applicable Secured Debt Document;

(b)    as ordered pursuant to applicable law under a final and nonappealable
order or judgment of a court of competent jurisdiction; or

(c)    in connection with any foreclosure or exercise of rights and remedies
pursuant to Section 3.3.

3.3    Enforcement of Liens. If the Collateral Trustee at any time receives
written notice that any Triggering Event has occurred entitling the Collateral
Trustee to foreclose upon, collect or otherwise enforce its Liens hereunder or
under any Security Document, the Collateral Trustee will promptly deliver
written notice thereof to each Secured Representative. Thereafter, the
Collateral Trustee may await written direction by an Act of Required Secured
Debtholders and, will act, or decline to act, as directed by an Act of Required
Secured Debtholders, subject to its receipt of indemnity or security reasonably
satisfactory to it, in the exercise and enforcement of the Collateral Trustee’s
interests, rights, powers and remedies in respect of the Collateral or under the
Secured Debt Documents or applicable law and, following the initiation of such
exercise of remedies, the Collateral Trustee, subject to its receipt of
indemnity or security reasonably satisfactory to it, will act, or decline to
act, with respect to the manner of such exercise of remedies as directed by an
Act of Required Secured Debtholders. Notwithstanding anything to the contrary
contained in this Agreement, at any time while a payment default has occurred
and is continuing with respect to any Series of Secured Debt following the final
maturity thereof, the acceleration by the holders of such Series of Secured Debt
of the maturity of all then outstanding Secured Obligations in respect thereof
or by J. Aron or any Specified

 

14



--------------------------------------------------------------------------------

Hedge Counterparty of any hedging transactions under any Hedge Agreement
Documents, and in either case after the passage of a period of 210 days (the
“Non-controlling Secured Parties’ Standstill Period”) from the date of delivery
of a notice of same (and requesting that enforcement action be taken with
respect to the Collateral) to the Collateral Trustee and each other Secured
Representative and so long as the respective payment default shall not have been
cured or waived (or the respective acceleration rescinded), the Collateral
Trustee shall, subject to its receipt of indemnity or security satisfactory to
it, as directed by the Majority Holders in respect of such Series of Secured
Debt, take enforcement action with respect to the Collateral and exercise their
rights and remedies in respect of Collateral under the respective Security
Documents; provided, however, that, no holder of such Series of Secured Debt
shall be permitted to direct the Collateral Trustee to exercise or continue to
exercise any such rights or remedies if, notwithstanding the expiration of the
Non-controlling Secured Parties’ Standstill Period, (i) the Collateral Trustee
(whether or not directed by the Act of Required Secured Debtholders or Majority
Holders in respect of a Series of Secured Debt) or the Required Secured
Debtholders shall have commenced and be diligently pursuing the exercise of
rights and remedies with respect to any of the Collateral (prompt notice of such
exercise to be given to the Secured Representative of the holders of the
relevant Series of Secured Debt) or (ii) an Insolvency or Liquidation Proceeding
(as defined in the Existing Indenture) in respect of the respective Grantor
shall have been commenced and be continuing. Subsequent to the Collateral
Trustee delivering written notice to each Secured Representative that any
Triggering Event has occurred entitling the Collateral Trustee to foreclose
upon, collect or otherwise enforce its Liens on the Collateral, unless it has
been directed to the contrary by an Act of Required Secured Debtholders, the
Collateral Trustee may (but will not be obligated to) take all lawful and
commercially reasonable actions permitted under the Secured Debt Documents or
other Security Documents to protect or preserve its interest in the Collateral
subject thereto and the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents.
Each of the Secured Parties (by its acceptance of the benefits hereof) hereby
acknowledges and agrees that the Collateral Trustee’s ability to take certain
actions under this Section 3.3 is subject to the express limitations set forth
in the Acknowledgment Agreement and the Collateral Rights Agreement.

3.4    Application of Proceeds.

(a)    With respect to Collateral, the Collateral Trustee will apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including proceeds of any title insurance policy required under any
Secured Debt Document, in the following order of application:

FIRST, to the payment of all documented fees, costs and expenses incurred by the
Collateral Trustee and the Indenture Trustee in connection with such sale,
collection or realization or otherwise in connection with this Agreement or any
of the Secured Obligations, and to any other Collateral Trustee Obligations or
obligations owed to the Indenture Trustee, including all indemnity amounts,
court costs and the reasonable fees and expenses of the Collateral Trustee, the
Indenture Trustee and their respective agents and legal counsel, the repayment
of all advances made by the Collateral Trustee under this Agreement on behalf of
any Grantor, and any other documented costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or in connection with any
Notes Document;

 

15



--------------------------------------------------------------------------------

SECOND, to each Secured Representative for each Series of Secured Debt for
application to the payment of all outstanding Secured Debt and any other Secured
Obligations that are then due and payable in such order as may be provided in
the applicable Secured Debt Documents in an amount sufficient to pay in full and
discharge all outstanding Secured Obligations that are then due and payable,
ratably in accordance with (i) the aggregate outstanding principal amount of
Secured Obligations held by holders of such Series of Secured Debt (excluding
obligations under Hedge Agreement Documents) and (ii) with respect to the Hedge
Agreement Obligations held by holders of such Series of Secured Debt, the Hedge
Agreement Due Amount for such Series of Secured Debt; and

THIRD, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

For purposes of this Section 3.4(a), “proceeds” of Collateral includes any and
all cash, securities and other property realized from collection, foreclosure or
enforcement of the Collateral Trustee’s Liens upon the Collateral (including
distributions of Collateral in satisfaction of any Secured Obligations).

(b)    This Section 3.4 is intended for the benefit of, and will be enforceable
as a third party beneficiary by, each present and future holder of Secured
Obligations, each present and future Secured Representative and the Collateral
Trustee. The Secured Representative of each future Series of Secured Debt will,
to the extent provided in this Agreement, be required to deliver a Lien Sharing
and Priority Confirmation to the Collateral Trustee at the time of incurrence of
such Series of Secured Debt.

(c)    In connection with the application of proceeds pursuant to this
Section 3.4, except as otherwise directed by an Act of Required Secured
Debtholders, the Collateral Trustee may sell any non-cash proceeds for cash
prior to the application of the proceeds thereof.

3.5    Powers of the Collateral Trustee. (a) The Collateral Trustee is
irrevocably authorized and empowered to enter into and perform its obligations
and protect, perfect, exercise and enforce its interest, rights, powers and
remedies under the Security Documents and applicable law and in equity and to
act as expressly set forth in this Section 3 or as requested in any lawful
directions given to it from time to time in respect of any matter by an Act of
Required Secured Debtholders.

(b)    No Secured Representative or holder of Secured Obligations will have any
liability whatsoever for any act or omission of the Collateral Trustee.

3.6    Documents and Communications. The Collateral Trustee will permit each
Secured Representative upon reasonable written notice from time to time, but not
more than once a year, to inspect and copy, at the cost and expense of the party
requesting such copies, any and all Security Documents and other documents,
notices, certificates, instructions or communications received by the Collateral
Trustee in its capacity as such.

 

16



--------------------------------------------------------------------------------

3.7    For Sole and Exclusive Benefit of Holders of Secured Obligations. The
Collateral Trustee will accept, hold and enforce all Liens on the Collateral at
any time granted, transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the
Collateral Trustee and all other property constituting Collateral solely and
exclusively for the benefit of the present and future Secured Parties, and will
distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively pursuant to the provisions of
Section 3.4.

3.8    Secured Debt. (a) The Collateral Trustee will, as Collateral Trustee
hereunder, perform its obligations hereunder with respect to each Secured Party
that:

(1)    holds Existing Secured Debt or Additional Secured Debt identified as such
in accordance with the procedures set forth in Section 3.8(b);

(2)    signs, through its designated Secured Representative identified pursuant
to Section 3.8(b), a Joinder; and

(3)    is evidenced or governed by an indenture, credit agreement, loan
agreement, note agreement, hedge agreement, promissory note or other agreement
or instrument that includes a Lien Sharing and Priority Confirmation, and its
designated Secured Representative identified pursuant to Section 3.8(b) delivers
a true and correct copy of such agreement or instrument;

provided that the actions required by preceding clauses (2) and (3), and the
following Section 3.8(b), shall not be required to be taken with respect to
Existing Secured Debt.

(b)    The Issuers will be permitted to designate as an additional holder of
Secured Debt hereunder each Person who is, or who becomes, the holder of
Additional Secured Debt. The Issuers may effect such designation by delivering
to the Collateral Trustee each of the following:

(1)    an Officer’s Certificate describing in reasonable detail the respective
Additional Secured Debt and (A) stating that an Issuer or such other Grantor has
incurred or intends to incur such obligations as “Additional Secured Debt” which
is or will be permitted by this Agreement and each other applicable Secured Debt
Document to be incurred and secured by a Lien Equally and ratably with all
previously existing and future Secured Debt and (B) to the extent such
Additional Secured Debt is Refinancing Indebtedness, certifying that such
Refinancing Indebtedness satisfies the criteria therefor set forth in the
definition of “Existing Indenture”; and

(2)    a written notice specifying the name and address of the Secured
Representative for such series of Additional Secured Debt for purposes of
Section 7.5.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Issuers or any other Grantor to incur additional Indebtedness or grant
additional Liens unless, in each case, permitted by the terms of all applicable
Secured Debt Documents; provided that in the case of a transaction entered into
under a Specified Secured Hedge Agreement, the foregoing requirement shall be
deemed satisfied if, at or as of the time such transaction is entered into, the

 

17



--------------------------------------------------------------------------------

counterparty thereto has received or been deemed to have received a
representation from the Company or a Subsidiary to the effect that the execution
of such transaction does not violate the terms of the Notes Documents or cause
any default thereunder. With respect to related Hedge Agreement Documents that
constitute confirmations and transactions from time to time entered into under a
single master agreement, one Officer’s Certificate may be delivered with respect
to such master agreement and all confirmations and transactions from time to
time entered into thereunder (whether such confirmations or transactions have
been or are entered into prior to, on or after delivery of such Officer’s
Certificate).

(c)    With respect to any Additional Secured Debt, the Issuers and each of the
Grantors agrees to take such actions (if any) as may from time to time be
necessary or reasonably requested by the Collateral Trustee, any Secured
Representative or any Act of Required Secured Debt Holders, and enter into such
technical amendments, modifications and/or supplements to the Security Documents
(or execute and deliver such additional Security Documents) as may from time to
time be necessary or reasonably requested by the Collateral Trustee (including
as contemplated by clause (d) below), to ensure that the relevant Additional
Secured Debt is secured by, and entitled to the benefits of, the relevant
Security Documents, and each Secured Party (by its acceptance of the benefits
hereof) hereby agrees to, and authorizes the Collateral Trustee to enter into,
any such technical amendments, modifications and/or supplements (and additional
Security Documents). The Issuers and each other Grantor hereby further agree
that, if there are any recording, filing or other similar fees payable in
connection with any of the actions to be taken pursuant to this Section 3.8(c)
or (d), all such amounts shall be paid by, and shall be for the account of, the
Issuers and the respective Grantors, on a joint and several basis.

(d)    Without limitation of the foregoing, the Issuers and each of the other
Grantors agrees to take the following actions with respect to all Additional
Secured Debt.

(1)    with respect to any real property Collateral:

(A)    The applicable Grantor shall enter into and deliver to the Collateral
Trustee, a mortgage modification or new Mortgage with regard to each Material
Real Property (as such term is defined in the Existing Indenture) that is
required to be subject to a Mortgage (each a “Mortgaged Property”) under any
Secured Debt Document and is not otherwise an Excluded Asset (as such term is
defined in the Existing Indenture) and is at the time of such incurrence, in
proper form for recording in all applicable jurisdictions, in a form reasonably
satisfactory to the Collateral Trustee and each Secured Representative;

(B)    If required under any Secured Debt Documents, the applicable Grantor will
cause to be delivered a local and other counsel opinions (subject to customary
assumptions and qualifications) with respect to each such Mortgaged Property
entered into pursuant to clause (a) above in form and substance, and issued by
law firm(s), in each case, reasonably satisfactory to the Collateral Trustee;
provided that nothing shall preclude such legal opinion or opinions from being
delivered on a post-closing basis after the incurrence of such Additional
Secured Debt if permitted by the Secured Representative for such Additional
Secured Debt;

 

18



--------------------------------------------------------------------------------

(C)    The applicable Grantor will cause a title company to have delivered to
the Collateral Trustee an endorsement to each title insurance policy then in
effect for the benefit of the Secured Parties or date down(s) (which may include
a new title insurance policy) (each such delivery, a “Title Datedown Product”),
in each case insuring that (i) the priority of the Lien of the applicable
Mortgage(s) as security for the Secured Obligations has not changed and if a new
Mortgage is entered into, that the Lien of such new Mortgage securing the
Secured Debt then being incurred shall have the same priority as any existing
Mortgage securing then existing Secured Obligations, (ii) since the later of the
original date of such title insurance product and the date of the Title Datedown
Product delivered most recently prior to (and not in connection with) such
Additional Secured Debt, there has been no material adverse change in the
condition of title and (iii) there are no intervening Liens which may then or
thereafter take priority over the Lien of the applicable Mortgage(s), in each
case other than with respect to Liens permitted by each Secured Debt Document;
and

(D)    The applicable Grantor will deliver to the approved title company and the
Collateral Trustee all other items reasonably necessary or requested by the
Collateral Trustee to maintain the continuing first priority (subject to
Permitted Priority Liens) of (i) the Lien of the Mortgages as security for the
Secured Obligations and (ii) any other Mortgages which secure Secured Debt.

(2)    with respect to any personal property Collateral:

(A)    The Issuers and the Grantors shall enter into, and deliver to the
Collateral Trustee either (x) amendments to this Agreement and the Security
Documents that permit the obligations with respect to such Secured Debt to be
secured pari passu with the then existing Secured Obligations or (y) additional
security and collateral documents which are substantially similar to the
Security Documents, in each case, in a form reasonably satisfactory to the
Collateral Trustee and and each Secured Representative;

(B)    If required under the applicable Secured Debt Documents, applicable
Grantor will cause to be delivered opinions of local and other counsel (subject
to customary assumptions and qualifications) with respect to such personal
property Collateral, in form and substance, and issued by law firm(s), in each
case, reasonably satisfactory to the Collateral Trustee; provided that nothing
shall preclude such legal opinion or opinions from being delivered on a
post-closing basis after the incurrence of such Additional Secured Debt if
permitted by the Secured Representative for such Additional Secured Debt;

(C)    The applicable Grantor will take all actions reasonably necessary or
requested by the Collateral Trustee to maintain the continuing first priority
(subject to Permitted Priority Liens) of the Liens securing the Secured
Obligations such that all Liens securing Additional Secured Debt shall have the
same priority as any existing Liens securing the Secured Obligations prior to
the incurrence of such Additional Secured Debt and the priority of the Liens
security the Secured Obligations shall not be affected by the incurrence of the
Additional Secured Debt.

 

19



--------------------------------------------------------------------------------

SECTION 4.

Release of Liens, Agreements, Etc.

4.1    Release of Liens on Collateral. (a) The Collateral Trustee’s Liens upon
the Collateral will be released and terminated:

(1)    in whole, automatically, upon the occurrence of the Secured Debt
Termination Date, with notice to the Collateral Trustee, however failure to
deliver such notice shall not affect such release;

(2)    upon the written request of the Issuers and the respective Grantor to the
Collateral Trustee, as to any Collateral of a Grantor (other than the Issuers)
that (x) is released as a Grantor under each Secured Debt Document and (y) is
not obligated (as primary obligor, guarantor or pledgor) with respect to any
other Secured Obligations at such time and so long as the respective release
does not violate the terms of any Secured Debt Document which then remains in
effect;

(3)    as to any Collateral that is released, sold, transferred or otherwise
disposed of by the Issuers or any other Grantor to a Person that is not (either
before or after such release, sale, transfer or disposition) the Company or a
Restricted Subsidiary (as defined in the Existing Indenture) thereof in a
transaction or other circumstance that complies with the terms of the Existing
Indenture (for so long as the Existing Indenture is in effect) and is not
prohibited by any of the other Secured Debt Documents, at the time of such
release, sale, transfer or other disposition and to the extent of the interest
released, sold, transferred or otherwise disposed of;

(4)    as to a release of less than all or substantially all of the Collateral
(other than pursuant to clause (1), (2) or (3) above) at any time prior to the
Discharge of Secured Obligations if written consent to the release of all Liens
on such Collateral has been given by an Act of Required Secured Debtholders; and

(5)    as to a release of all or substantially all of the Collateral, if
(A) consent to release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Secured Debt at the time
outstanding as provided for in the applicable Secured Debt Documents and (B) the
Issuers have delivered an Officer’s Certificate to the Collateral Trustee
certifying that any such necessary consents have been obtained.

(b)    At any time that any Grantor desires that the Collateral Trustee take any
action to acknowledge or give effect to any release of Collateral pursuant to
the provisions of Section 4.1(a), the Issuers and the applicable Grantor shall,
on behalf of itself or the respective Grantor, deliver to the Collateral Trustee
an Officer’s Certificate and an Opinion of Counsel, each stating that the
release of the respective Collateral is permitted pursuant to

 

20



--------------------------------------------------------------------------------

Section 4.1(a)(1), (2), (3), (4) or (5), as the case may be, and that all
conditions precedent relating to such release provided for in the Secured Debt
Documents have been complied. In acknowledging or effecting any release, the
Collateral Trustee shall be entitled to conclusively rely on such Officer’s
Certificate and Opinion of Counsel furnished to it pursuant to the immediately
preceding sentence. All actions taken pursuant to this Section 4.1 shall be at
the sole cost and expense of the Issuers and the respective Grantor.

4.2    Agreements of the Collateral Trustee and Secured Representatives. (a) In
connection with any release of the Collateral Trustee’s Lien on the Collateral
pursuant to Section 4.1, the Collateral Trustee shall (subject to compliance
with Section 4.1(b)) execute and deliver and provide to any Grantor, at such
Grantor’s expense, all documents that such Grantor shall reasonably request,
prepare and provide to evidence such release. Any execution and delivery of
documents pursuant to this Section 4.2 shall be without recourse to or warranty
by the Collateral Trustee.

(b)    The Collateral Trustee hereby agrees that:

(1)    in the case of any release pursuant to Section 4.1(a)(3), if the terms of
any such release, sale, transfer or other disposition require the payment of the
purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of the Issuers or
other applicable Grantor, the Collateral Trustee will deliver the release under
customary escrow arrangements that permit such contemporaneous payment and
delivery of the release; and

(2)    within two Business Days of the receipt by it of any Act of Required
Secured Debtholders pursuant to Section 4.1(a)(4), the Collateral Trustee will
deliver a copy of such Act of Required Secured Debtholders to each Secured
Representative.

(c)    Each Secured Representative hereby agrees that within one Business Day
after the receipt by it of any notice from the Collateral Trustee pursuant to
Section 4.2(b)(2), such Secured Representative will deliver a copy of such
notice to each registered holder of the Series of Secured Debt for which it acts
as Secured Representative.

SECTION 5.

Rights and Protections of the Collateral Trustee

5.1    No Implied Duty. Notwithstanding anything to the contrary contained
herein, the Collateral Trustee will not have any fiduciary duties nor will it
have any implied responsibilities, covenants or obligations and shall only be
required to perform such obligations as are expressly stated in the Existing
Indenture, this Agreement and the other Security Documents to which it is a
party. The Collateral Trustee will not be required to take any action that is
contrary to applicable law or any provision of the Existing Indenture, this
Agreement or the other Security Documents.

5.2    Appointment of Agents and Advisors. The Collateral Trustee may execute
any of its rights or powers hereunder or perform any duties hereunder either
directly or by or through agents, attorneys, accountants, appraisers,
attorneys-in-fact or other experts or advisors selected by it with due care and
in good faith and shall not be liable for the negligence or misconduct of such
agents.

 

21



--------------------------------------------------------------------------------

5.3    Other Agreements. The Collateral Trustee has accepted and is bound by the
Security Documents executed by the Collateral Trustee as of the date of this
Agreement and, as directed by an Act of Required Secured Debtholders, the
Collateral Trustee shall execute additional Security Documents delivered to it
after the date of this Agreement; provided, however, that if such additional
Security Documents adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee, the Collateral Trustee shall not be
required to execute such Security Documents. The Collateral Trustee will not
otherwise be bound by, or be held obligated by, the provisions of any credit
agreement, indenture, hedge agreement or other agreement governing Secured Debt
(other than this Agreement, the Existing Indenture and the other Security
Documents to which it is a party).

5.4    Solicitation of Instructions. (a) The Collateral Trustee may at any time
solicit written confirmatory instructions, in the form of an Act of Required
Secured Debtholders, an Officer’s Certificate or an order of a court of
competent jurisdiction, as to any action that it may be requested or required to
take, or that it may propose to take, in the performance of any of its
obligations under this Agreement or the other Security Documents, and the
Collateral Trustee may await receipt of the respective confirmatory instructions
before taking (or refraining from taking) the respective such action and shall
incur no liability for any inaction while awaiting receipt of such confirmatory
instructions. It is expressly understood and acknowledged that the Collateral
Trustee shall have no duty to act, consent or request any action of the Issuers,
the other Grantors or any other Person in connection with this Agreement unless
the Collateral Trustee shall have received written direction from an Act of
Required Secured Debtholders.

(b)    No written direction given to the Collateral Trustee by an Act of
Required Secured Debtholders that in the sole judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.

5.5    Limitation of Liability. The Collateral Trustee will not be responsible
or liable for any action taken or omitted to be taken by it hereunder or under
any other Security Document, except for its own gross negligence or willful
misconduct, in each case as determined by a final, non-appealable order by a
court of competent jurisdiction. In no event shall the Collateral Trustee or any
officer, director, employee, representative or agent of the Collateral Trustee
be liable under or in connection with this Agreement or any of the Security
Documents for indirect, special, incidental, punitive or consequential losses or
damages of any kind whatsoever, including but not limited to lost profits or
loss of opportunity, whether or not foreseeable, even if the Collateral Trustee
has been advised of the possibility thereof and regardless of the form of action
in which such damages are sought.

5.6    Documents in Satisfactory Form. The Collateral Trustee will be entitled
to require that all agreements, certificates, opinions, instruments and other
documents at any time submitted to it, including those expressly provided for in
this Agreement, be delivered to it in a form and with substantive provisions
reasonably satisfactory to it.

 

22



--------------------------------------------------------------------------------

5.7    Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Issuers or any other
Grantor in compliance with the provisions of this Agreement or delivered to it
by any Secured Representative as to the holders of Secured Obligations for whom
it acts, without being required to determine the authenticity thereof or the
correctness of any fact stated therein or the propriety or validity of service
thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature reasonably
believed by it to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Security Documents has been
duly authorized to do so. To the extent an Officer’s Certificate or Opinion of
Counsel is required or permitted under this Agreement to be delivered to the
Collateral Trustee in respect of any matter, the Collateral Trustee may rely
conclusively on an Officer’s Certificate or Opinion of Counsel as to such matter
and such Officer’s Certificate or Opinion of Counsel shall be full warranty and
protection to the Collateral Trustee for any action taken, suffered or omitted
by it under the provisions of this Agreement and the other Security Documents.

5.8    Triggering Event. The Collateral Trustee will not be required to inquire
as to the occurrence or absence of any Triggering Event and will not be affected
by or required to act upon any notice or knowledge as to the occurrence of any
Triggering Event unless and until it is directed by an Act of Required Secured
Debtholders pursuant to the requirements of this Agreement. The Collateral
Trustee shall not be deemed to have actual, constructive, direct or indirect
knowledge or notice of the occurrence of any default, event of default or
Triggering Event unless and until the Collateral Trustee has received written
notice from the Issuers, any Secured Representative or any Secured Party stating
that a default, event of default or Triggering Event has occurred with respect
to the Secured Obligations.

5.9    Actions by Collateral Trustee. As to any matter not expressly provided
for by this Agreement or the other Security Documents, the Collateral Trustee
will act or refrain from acting as directed by an Act of Required Secured
Debtholders and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant to hereto or thereto shall be binding on all
holders of Secured Obligations.

5.10    Security or Indemnity in favor of the Collateral Trustee. The Collateral
Trustee will not be required to advance, expend or risk any funds or otherwise
incur any financial liability in the performance of its duties or the exercise
of its powers or rights if it shall have reasonable grounds to believe that
repayment of such funds or security or indemnity satisfactory to it against any
and all liability or expense which may be incurred by it by reason of taking or
continuing to take such action is not reasonably assured to it.

5.11    Conflicts; Bona Fide Disputes. In the event of any conflict between any
terms and provisions set forth in this Agreement and those set forth in any
other Security Document, the

 

23



--------------------------------------------------------------------------------

terms and provisions of this Agreement shall supersede and control the terms and
provisions of such other Security Document. In the event there is any bona fide,
good faith disagreement between the other parties to this Agreement or any of
the other Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Security Documents do not unambiguously mandate
the action the Collateral Trustee is to take or not to take in connection
therewith under the circumstances then existing, or the Collateral Trustee is in
doubt as to what action it is required to take or not to take hereunder or under
the other Security Documents, it will be entitled to refrain from taking any
action (and will incur no liability for doing so) until directed otherwise in
writing by a request signed jointly by the parties hereto entitled to give such
direction or by order of a court of competent jurisdiction, provided that the
parties hereto acknowledge that the terms of this Agreement are not intended to
negate any specific rights of the Issuers or the other Grantors in any Secured
Debt Document.

5.12    Limitations on Duty of Collateral Trustee in Respect of Collateral.
(a) The Collateral Trustee’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Trustee deals with similar property for the account of
other third parties. The Collateral Trustee shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Trustee accords similar property held for the benefit of
third parties. Neither the Collateral Trustee, any other Secured Representative
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Trustee and the other Secured
Representatives hereunder are solely to protect the Collateral Trustee’s and the
other Secured Representatives’ interests in the Collateral and shall not impose
any duty upon the Collateral Trustee or any other Secured Representative to
exercise any such powers. The Collateral Trustee and the other Secured
Representatives shall be accountable only for amounts that they actually receive
and that remain under their possession or control following distribution in
accordance with this Agreement as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct (in each case as determined by
a final, non-appealable order by a court of competent jurisdiction).

(b)    The Collateral Trustee will not be responsible (i) for the existence,
genuineness or value of any of the Collateral, (ii) except as set forth in
Section 5.12(a), for the validity, perfection, maintenance, priority or
enforceability of the Liens in any of the Collateral, (iii) for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
(iv) for the validity of the title of any Grantor to the Collateral, (v) for
insuring the Collateral or for the payment of taxes, charges, assessments or
Liens upon the Collateral or (vi) except as set forth in Section 5.12(a),
otherwise as to the maintenance of the Collateral. The Collateral Trustee hereby
disclaims any representation or warranty to the present and future Secured
Parties concerning the perfection of the Liens granted hereunder or in the value
of any of the Collateral. The Collateral Trustee will not be responsible for
determining whether any

 

24



--------------------------------------------------------------------------------

given Secured Obligations are in fact secured pursuant to the various Security
Documents, it being understood that each Secured Party (other than the
Collateral Trustee or Indenture Trustee) shall be responsible for ascertaining
whether its obligations are in fact secured pursuant to the Security Documents.

5.13    Assumption of Rights, Not Assumption of Duties. Notwithstanding anything
to the contrary contained herein:

(a)    each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not be executed;

(b)    the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release any parties from any of their respective
duties or obligations under the other Security Documents; and

(c)    the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties to the Security Documents other than
of the Collateral Trustee.

5.14    No Liability for Clean Up of Hazardous Materials. In the event that the
Collateral Trustee is required (directly or through an agent or designee) to
acquire title to an asset for any reason, or take any managerial action of any
kind in regard thereto, which in the Collateral Trustee’s sole discretion may
cause the Collateral Trustee to be considered an “owner or operator” under any
environmental laws or otherwise cause the Collateral Trustee to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Collateral Trustee reserves the right, instead
of taking such action, either to resign as Collateral Trustee or to arrange for
the transfer of the title or control of the asset to a court appointed receiver
or such other entity as directed by an Act of Required Secured Debtholders. The
Collateral Trustee will not be liable to any Person for any environmental
liability or any environmental claims or contribution actions under any federal,
state or local law, rule or regulation or relating to any kind of discharge or
release or threatened discharge or release of any hazardous materials into the
environment.

5.15    Request For Accounting. Each Secured Representative agrees to render to
the Collateral Trustee, at any time upon request of the Collateral Trustee, an
accounting of the amounts of the Secured Obligations owing to it with respect to
such Series of Secured Debt, and such other related information as the
Collateral Trustee may reasonably request in order to give effect to the terms
and conditions of this Agreement. In the event that any Secured Representative
fails to provide any information required to be provided by it to the Collateral
Trustee, then the Collateral Trustee may (but shall not be obligated to) (i)
take such actions as are required to be taken by it based on the most recent
information available to it, or (ii) in the case of any distributions to be made
pursuant to the Security Documents, hold the applicable Secured Parties share or
purported share in escrow (without obligation to pay interest thereon) until
such Secured Representative provides the required information.

 

25



--------------------------------------------------------------------------------

5.16    Limitation on Obligations. The Collateral Trustee shall have no
obligation to ascertain or inquire as to (i) the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any of
the Notes Documents or to inspect the properties, books or records of the
Grantors, (ii) whether or not any representation or warranty made by any Person
in connection with this Agreement or any Notes Document is true, (iii) the
performance by any other Person of its obligations under this Agreement or any
of the Notes Documents or (iv) the breach of or default by any other Person of
its obligations under this Agreement or any of the Notes Documents.

5.17    Perfection of Collateral. The Collateral Trustee shall have no duty to
(A) record or file this Agreement or any other agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to monitor or maintain any such recording or filing, (B) obtain,
maintain or pay for any insurance, or (C) pay or discharge any tax, assessment,
or other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Collateral. It is
expressly agreed, to the maximum extent permitted by applicable law, that the
Collateral Trustee shall have no responsibility or obligation for (i) taking any
necessary steps to preserve rights against any Person with respect to any
Collateral or (ii) taking any action to protect against any diminution in value
of the Collateral.

5.18    Entitled to Protections. The Collateral Trustee shall be afforded all of
the rights, powers, immunities and indemnities set forth in this Agreement in
all of the Notes Documents to which it is a signatory as if such rights, powers,
immunities and indemnities were specifically set out in each such Notes
Document.

5.19    Obligation to Act. The Collateral Trustee shall be fully justified in
failing or refusing to take any action under this Agreement or any of the
Security Documents (i) if such action would, in the reasonable opinion of the
Collateral Trustee (which may be based on the advice or opinion of legal
counsel), be contrary to applicable law or any of the Security Documents,
(ii) if such action is not specifically provided for in this Agreement or any of
the Security Documents to which it is a party, (iii) if, in connection with the
taking of any such action hereunder or under any of the Security Documents that
would constitute an exercise of remedies hereunder or under any of the Security
Documents it shall not first be indemnified to its reasonable satisfaction by
the relevant Secured Parties against any and all risk of nonpayment, liability
and expense that may be incurred by it, its agents or its counsel by reason of
taking or continuing to take (or refraining from taking) any such action,
(iv) if, notwithstanding anything to the contrary contained in this Agreement,
in connection with the taking of any such action that would constitute a payment
due under any agreement or document, it shall not first have received from the
applicable the Secured Parties or the Grantors funds equal to the amount
payable, (v) if such action would subject the Collateral Trustee to a tax in any
jurisdiction where it is not then subject to a tax or (vi) if such action would
require the Collateral Trustee to qualify to do business in any jurisdiction
where it is not then so qualified.

 

26



--------------------------------------------------------------------------------

SECTION 6.

Removal or Resignation of the Collateral Trustee

6.1    Removal or Resignation of Collateral Trustee. Subject to the appointment
of a successor Collateral Trustee as provided in Section 6.2 and the acceptance
of such appointment by the successor Collateral Trustee:

(a)    the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Secured Representative and the Issuers; and

(b)    the Collateral Trustee may be removed at any time, with or without cause,
by an Act of Required Secured Debtholders by giving not less than 30 days’
notice of removal to each Secured Representative, the Issuers and the Collateral
Trustee.

6.2    Appointment of Successor Collateral Trustee. Upon any such resignation or
removal, a successor Collateral Trustee may be appointed by an Act of Required
Secured Debtholders; provided that, so long as no Secured Debt Default has
occurred and is continuing, such successor Collateral Trustee shall be
reasonably acceptable to the Issuers. If no successor Collateral Trustee has
been so appointed and accepted such appointment within 30 days after the
predecessor Collateral Trustee gave notice of resignation or was removed, the
Issuers may, at their option, appoint a successor Collateral Trustee (but only
if no Secured Debt Default has occurred and is continuing), or, if the Issuers
have not or are not permitted to appoint a successor Collateral Trustee, the
Collateral Trustee (at the expense of the Issuers) may petition a court of
competent jurisdiction for appointment of any such successor Collateral Trustee,
which must be a bank or trust company:

(a)    authorized to exercise corporate agency powers;

(b)    having a combined capital and surplus of at least $250,000,000; and

(c)    maintaining an office in New York, New York.

Following the resignation or removal of the Collateral Trustee until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied, the Collateral Trustee shall not be obligated to take any action (or
refrain from acting as the case may be) except for any administrative actions
required hereunder and under the Security Documents.

6.3    Succession. When the Person so appointed as successor Collateral Trustee
accepts such appointment:

(a)    such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and

(b)    the predecessor Collateral Trustee will (at the expense of the Issuers)
promptly transfer all Liens and collateral security and other property
constituting Collateral

 

27



--------------------------------------------------------------------------------

within its possession or control to the possession or control of the successor
Collateral Trustee and will execute instruments and assignments as may be
reasonably requested by the successor Collateral Trustee to transfer to the
successor Collateral Trustee all Liens, interests, rights, powers and remedies
of the predecessor Collateral Trustee in respect of the Security Documents or
the Collateral.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the protections and immunities granted to it in Section 5, Section 6 and the
provisions of Section 7.8 and any predecessor Collateral Trustee will have no
liability or responsibility for the action or inaction of any successor
Collateral Trustee.

6.4    Merger, Conversion or Consolidation of Collateral Trustee. Any Person
into which the Collateral Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Trustee shall be a party, or any Person
succeeding to the business of the Collateral Trustee shall be the successor of
the Collateral Trustee pursuant to Section 6.3, provided that (i) without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding, such Person satisfies the eligibility requirements
specified in clauses (a) through (c) of Section 6.2 and (ii) the Collateral
Trustee shall have promptly notified the Issuers and each Secured Representative
of such merger, conversion or consolidation.

SECTION 7.

Miscellaneous Provisions

7.1    Amendment. (a) No amendment or supplement to the provisions of this
Agreement or any other Security Document will be effective without the approval
of the Collateral Trustee acting as directed by an Act of Required Secured
Debtholders, except that:

(1)    any amendment or supplement that has the effect solely of adding or
maintaining Collateral, securing or adding additional Indebtedness that was
otherwise permitted by the terms of this Agreement and the Secured Debt
Documents to be secured by the Collateral or preserving, perfecting or
establishing the Liens thereon or the rights of the Collateral Trustee therein
will become effective when executed and delivered by the Issuers or any other
applicable Grantor party thereto and the Collateral Trustee;

(2)    no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Secured Obligations:

(A)    to vote its Secured Debt as to any matter described as subject to an Act
of Required Secured Debtholders, a vote of the Required Secured Debtholders or
an act or vote of each or any separate Series of Secured Debt (or amends the
provisions of this clause (2) or the definition of “Act of Required Secured
Debtholders”),

 

28



--------------------------------------------------------------------------------

(B)    to share in the Collateral on a pari passu basis, including sharing the
proceeds of enforcement or realization on any Collateral in the order of
application described in Section 3.4(a),

(C)    to require that Liens securing Secured Obligations of such holder be
released only as set forth in the provisions described in Section 3.2 or
Section 4.1, or

(D)    that would change the pari passu status of the Liens in favor of the
holders of any Series of Secured Debt; or

(E)    disproportionately when compared to the effect on holders of another
Series of Secured Debt,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Security Documents; and

(3)    no amendment or supplement that imposes any obligation upon the
Collateral Trustee or any Secured Representative or adversely affects the rights
of the Collateral Trustee or any Secured Representative, respectively, in its
capacity as such will become effective without the consent of the Collateral
Trustee or such Secured Representative, respectively.

(b)    Subject to Sections 7.1(a)(1), 7.1(a)(2) and 7.1(a)(3), any mortgage or
other Security Document that secures Secured Obligations may be amended with the
approval of the Collateral Trustee acting as directed by an Act of Required
Secured Debtholders.

(c)    The Collateral Trustee will deliver a copy of each amendment or
supplement to the Security Documents to each Secured Representative. In
executing any amendments or supplements to this Agreement or any other Secured
Debt Document, the Collateral Trustee shall be entitled to receive, and shall be
fully protected in relying upon, an Officer’s Certificate and an Opinion of
Counsel each stating that the execution of such amendment or supplement is
authorized or permitted by the terms of this Agreement and all Secured Debt
Documents; it being expressly agreed and acknowledged that no further inquiry
shall be required of the Collateral Trustee as to whether such amendment or
supplement is authorized or permitted by the terms of this Agreement or any
Secured Debt Document. The Collateral Trustee may, but shall not be obligated
to, enter into any such amendment or supplement that affects its own rights,
duties, liabilities or immunities under this Agreement, the other Secured Debt
Documents or otherwise.

(d)    Notwithstanding Section 7.1(a) and (b), (i) the addition of a party
hereto as a Grantor, or any Secured Representative pursuant to Section 7.17 or
3.8 shall not require further approval under Section 7.1(a), and (ii) the
written consent of the Issuers and each Grantor shall be required for any
amendment or modification of this Agreement that directly affects the rights,
duties, interests or obligations of the Issuers or such Grantor.

7.2    Voting. (a) In connection with any matter under this Agreement requiring
a vote of holders of Secured Debt, each Series of Secured Debt eligible to vote
will cast its votes in

 

29



--------------------------------------------------------------------------------

accordance with the Secured Debt Documents governing such Series of Secured
Debt. The amount of Secured Debt to be voted by a Series of Secured Debt will
equal (1) in the case of Secured Debt that is not a Hedge Agreement Obligation,
the aggregate principal amount of Secured Obligations held by holders of such
Series of Secured Debt, plus (2) in the case of Secured Debt that is a Hedge
Agreement Obligation, the aggregate Hedge Agreement Outstanding Amount of such
Hedge Agreement Obligation. Following and in accordance with the outcome of the
applicable vote under its Secured Debt Documents, the Secured Representative of
each applicable Series of Secured Debt will cast all of its votes as a block in
respect of any vote under this Agreement. In making all determinations of votes
hereunder, the Collateral Trustee shall be entitled to rely upon the votes, and
relative outstanding amounts, as determined and reported to it in writing by the
various Secured Representatives, and shall have no duty to independently
ascertain such a votes or amounts.

(b)    Each of the Secured Representatives in respect of any Series of Secured
Debt shall be entitled after the occurrence and during the continuance of a
Secured Debt Default to request a re-vote with respect to any Act of Required
Secured Debtholders concerning the taking or refraining from taking of any
remedies if requested to do so in writing by holders of at least a majority in
aggregate principal amount of the applicable Series of Secured Debt.

7.3    Successors and Assigns. (a) Except as provided in Section 5.2 and
Section 5.14, and subject to Section 6.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Secured Representative and each present and future holder of Secured
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

(b)    Neither the Issuers nor any other Grantor may assign its rights or
obligations hereunder or under any other Security Document other than in
accordance with the terms hereof and thereof. All obligations of the Issuers and
the other Grantors hereunder will inure to the sole and exclusive benefit of,
and be enforceable by, the Collateral Trustee, each Secured Representative and
each present and future holder of Secured Obligations, each of whom will be
entitled to enforce this Agreement as a third-party beneficiary hereof, and all
of their respective successors and assigns.

7.4    Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

 

30



--------------------------------------------------------------------------------

7.5    Notices. Any communications, including notices and instructions, between
the parties hereto or notices provided herein to be given may be given to the
following addresses:

 

If to the Collateral Trustee or the Indenture Trustee:   

Wilmington Trust, N.A.

15950 N. Dallas Parkway, Suite 550

Dallas, TX 75248

Attention: Shawn Goffinet

If to J. Aron:   

J. Aron & Company LLC

200 West Street, 5th floor

New York, NY 10282-2198

Attention: Commodities

 

with copies to:

 

J. Aron & Company LLC

200 West Street

New York, NY 10282-2198

Attention: Commodities Operations

 

and

 

J. Aron & Company LLC

200 West Street

New York, NY 10282-2198

Attention: Commodities Credit Department

 

and

 

J. Aron & Company LLC

200 West Street

New York, NY 10282-2198

Attention: Ricardo Alicea, Legal Department

If to the Issuers or any other Grantor:   

800 Gessner Road, Suite 875

Houston, Texas 77024

Attn: Chief Financial Officer

and if to any other Secured Representative, to such address as it may specify by
written notice to the parties named above, or in the case of any Person after
the foregoing notice address for such Person changes, to such other address as
may be hereafter designated by such Person in a written notice delivered to the
other parties hereto.

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to holders of
Secured Debt, its address shown on the register kept pursuant to the applicable
Secured Debt Documents or as otherwise set forth in the applicable Secured Debt
Documents. Failure to mail a notice or communication to a holder of Secured Debt
or any defect in it will not affect its sufficiency with respect to other
holders of Secured Debt.

 

31



--------------------------------------------------------------------------------

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

7.6    Notice Following Discharge of Secured Obligations. Promptly following the
Discharge of Secured Obligations with respect to one or more Series of Secured
Debt, each Secured Representative with respect to each applicable Series of
Secured Debt that is so discharged will provide written notice of such discharge
to the Collateral Trustee.

7.7    Entire Agreement. This Agreement states the complete agreement of the
parties relating to the undertaking of the Collateral Trustee set forth herein
and supersedes all oral negotiations and prior writings in respect of such
undertaking.

7.8    Payment of Expenses and Taxes; Indemnification. The Grantors shall pay
such compensation to the Collateral Trustee as the Issuers and Collateral
Trustee may agree in writing from time to time. Notwithstanding that the
Collateral Trustee is appointed by and acting for and at the direction of the
Secured Parties, the Grantors jointly and severally agree (a) to pay or
reimburse the Collateral Trustee for all its documented fees and reasonable
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Notes Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel and agents, appointed pursuant to Section 5.2, to the
Collateral Trustee, any amounts due and owing pursuant to any mortgage, and the
preservation of the Liens or any rights of the Collateral Trustee (b) after the
occurrence of a Triggering Event, to pay or reimburse the Collateral Trustee and
the other Secured Representatives for all their costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Security Documents and any such other documents, including
the fees and disbursements of counsel to the Collateral Trustee and the other
Secured Representatives, to pay, indemnify, defend and hold harmless the
Collateral Trustee and the other Secured Representatives from any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other
Security Documents and any such other documents, and (c) to pay, indemnify,
defend and hold harmless the Collateral Trustee and the other Secured
Representatives and their respective directors, officers, employees, trustees
and agents from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of counsel and agents appointed pursuant to
Section 5.2, with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Security Documents and any such
other documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any environmental law (all the foregoing
in this clause (c), collectively, the “indemnified

 

32



--------------------------------------------------------------------------------

liabilities”); provided that the Grantors shall have no obligation hereunder to
the Collateral Trustee or any other Secured Representative nor any of their
respective directors, officers, employees and agents with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of the party
to be indemnified (in each case as determined by a final non-appealable order by
a court of competent jurisdiction). The agreements in Section 5 and this
Section 7.8 shall survive repayment of the Secured Obligations and all other
amounts payable hereunder and under the other Secured Debt Documents and the
termination of this Agreement or the removal or resignation of the Collateral
Trustee.

7.9    Severability. If any provision of this Agreement is invalid, illegal or
unenforceable in any respect or in any jurisdiction, the validity, legality and
enforceability of such provision in all other respects and of all remaining
provisions, and of such provision in all other jurisdictions, will not in any
way be affected or impaired thereby.

7.10    Headings. Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.

7.11    Obligations Secured. All obligations of the Grantors set forth in or
arising under this Agreement will be Secured Obligations and are secured by all
Liens granted by the Security Documents.

7.12    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.13    Consent to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Security Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
sitting in New York County, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address set forth in Section 7.5 or at such other address of which the
Collateral Trustee shall have been notified pursuant thereto;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

33



--------------------------------------------------------------------------------

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 7.13 any special, exemplary, punitive or consequential damages.

7.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER SECURED DEBT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

7.15    Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic means), each of which
when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument.

7.16    Effectiveness. This Agreement will become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by each party
of written notification of such execution and written or telephonic
authorization of delivery thereof.

7.17    Additional Grantors. The Company will cause each Person that becomes a
Grantor or is required by any Secured Debt Document to become a party to this
Agreement to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the parties hereto a
Joinder, whereupon such Person will be bound by the terms hereof as a Grantor to
the same extent as if it had executed and delivered this Agreement as of the
date hereof. The Company shall promptly provide each Secured Representative with
a copy of each Joinder executed and delivered pursuant to this Section 7.17.

7.18    Continuing Nature of this Agreement. This Agreement will be reinstated
if at any time any payment or distribution in respect of any of the Secured
Obligations is rescinded or must otherwise be returned in an Insolvency or
Liquidation Proceeding or otherwise by any holder of Secured Obligations
(whether by demand, settlement, litigation or otherwise).

7.19    Insolvency. This Agreement will be applicable both before and after the
commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

7.20    Rights and Immunities of Secured Representatives. The Indenture Trustee
will be entitled to all of the rights, protections, immunities and indemnities
set forth in the Existing Indenture and any future Secured Representative will
be entitled to all of the rights, protections, immunities and indemnities set
forth in the credit agreement, indenture, hedge agreement or other agreement
governing the applicable Secured Debt with respect to which such Person will act
as representative, in each case as if specifically set forth herein. In no event
will any Secured Representative be liable for any act or omission on the part of
the Grantors or the Collateral Trustee hereunder.

Remainder of page intentionally left blank

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of the day and year first
above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Indenture Trustee

By:  

/s/ Shawn Goffinet                    

Name:   Shawn Goffinet Title:   Assistant Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee

By:  

/s/ Shawn Goffinet                    

Name:   Shawn Goffinet Title:   Assistant Vice President

 

Signature Page to Collateral Trust and Intercreditor Agreement



--------------------------------------------------------------------------------

J. ARON & COMPANY LLC By:  

/s/ John Eleoterio                    

Name:   John Eleoterio Title:   Managing Director

 

Signature Page to Collateral Trust and Intercreditor Agreement



--------------------------------------------------------------------------------

PAR PETROLEUM, LLC By:  

/s/ William Monteleone                    

Name:   William Monteleone Title:   Chief Financial Officer PAR PETROLEUM
FINANCE CORP. By:  

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Financial Officer PAR HAWAII, INC. By:
 

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Financial Officer MID PAC PETROLEUM,
LLC By:  

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Financial Officer HIE RETAIL, LLC By:
 

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Financial Officer HERMES CONSOLIDATED,
LLC By:  

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Financial Officer

 

Signature Page to Collateral Trust and Intercreditor Agreement



--------------------------------------------------------------------------------

WYOMING PIPELINE COMPANY LLC By:  

/s/ William Monteleone                    

Name:   William Monteleone Title:   Chief Financial Officer PAR HAWAII REFINING,
LLC By:  

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Financial Officer PAR HAWAII SHARED
SERVICES, LLC By:  

/s/ William Monteleone

Name:   William Monteleone Title:   Vice President PAR WYOMING HOLDINGS, LLC By:
 

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Financial Officer PAR WYOMING, LLC By:
 

/s/ William Monteleone

Name:   William Monteleone Title:   Vice President

 

Signature Page to Collateral Trust and Intercreditor Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to Collateral Trust and Intercreditor Agreement

FORM OF JOINDER

The undersigned,                    , a                    , hereby agrees to
become party as a [Grantor][Secured Representative] under the Collateral Trust
and Intercreditor Agreement, dated as of December 21, 2017, among Par Petroleum,
LLC, Par Petroleum Finance Corp., the Grantors from time to time party thereto,
Wilmington Trust, National Association, as Indenture Trustee (as defined
therein), J. Aron & Company LLC, as Secured Representative under the J. Aron
Hedge Agreement, each additional Secured Representative (as defined therein) a
party thereto, and Wilmington Trust, National Association, as Collateral Trustee
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the
Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

The provisions of Section 7 of the Collateral Trust Agreement will apply with
like effect to this Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
by their respective officers or representatives as of             , 20    .

 

By:

 

                                                                           

Name:

 

Title:

 



--------------------------------------------------------------------------------

JOINDER

January 11, 2019

The undersigned, Goldman Sachs Bank USA, a New York State-chartered bank and a
member of the Federal Reserve System, hereby agrees to become party as a Secured
Representative under the Collateral Trust and Intercreditor Agreement, dated as
of December 21, 2017, among Par Petroleum, LLC, Par Petroleum Finance Corp., the
Grantors from time to time party thereto, Wilmington Trust, National
Association, as Indenture Trustee (as defined therein), J. Aron & Company LLC,
as Secured Representative under the J. Aron Hedge Agreement, each additional
Secured Representative (as defined therein) a party thereto, and Wilmington
Trust, National Association, as Collateral Trustee (as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, the
“Collateral Trust Agreement”) for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Collateral Trust Agreement as fully
as if the undersigned had executed and delivered the Collateral Trust Agreement
as of the date thereof.

The provisions of Section 7 of the Collateral Trust Agreement will apply with
like effect to this Joinder.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed by
its respective officer or representative as of the day and year first written
above.

 

GOLDMAN SACHS BANK USA,

as a Secured Representative

By:  

/s/ Thomas M. Manning

  Name:   Thomas M. Manning   Title:   Authorized Signatory



--------------------------------------------------------------------------------

JOINDER

January 11, 2019

The undersigned, (i) Par Tacoma, LLC (f/k/a TrailStone NA Asset Finance I, LLC),
a Delaware limited liability company, (ii) U.S. Oil & Refining Co., a Delaware
corporation, (iii) McChord Pipeline Co., a Washington corporation, and (iv) USOT
WA, LLC, a Washington limited liability company, each hereby agrees to become
party as a Grantor under the Collateral Trust and Intercreditor Agreement, dated
as of December 21, 2017, among Par Petroleum, LLC, Par Petroleum Finance Corp.,
the Grantors from time to time party thereto, Wilmington Trust, National
Association, as Indenture Trustee (as defined therein), J. Aron & Company LLC,
as Secured Representative under the J. Aron Hedge Agreement, each additional
Secured Representative (as defined therein) a party thereto, and Wilmington
Trust, National Association, as Collateral Trustee (as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, the
“Collateral Trust Agreement”) for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Collateral Trust Agreement as fully
as if the undersigned had executed and delivered the Collateral Trust Agreement
as of the date thereof.

The provisions of Section 7 of the Collateral Trust Agreement will apply with
like effect to this Joinder.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed by
its respective officer or representative as of the day and year first written
above.

 

GRANTORS: PAR TACOMA, LLC (f/k/a TrailStone NA Asset Finance I, LLC)

U.S. OIL & REFINING CO.

MCCHORD PIPELINE CO.

USOT WA, LLC

By:  

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Financial Officer of each of the
foregoing